EXHIBIT 10.1 RESTRICTED STOCK GRANT NOTICEUNDER THE 2 (Performance-Based Restricted Stock Award) US Foods Holding Corp. (the “Company”), pursuant to the 2oods Holding Corp. Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set forth below the number of shares of Restricted Stock set forth below.The shares of Restricted Stock are subject to all of the terms and conditions as set forth herein, in the Restricted Stock Agreement (attached hereto), and in the Plan, all of which are incorporated herein in their entirety. Capitalized terms not otherwise defined herein shall have the meaning set forth in the Plan. Participant: [Insert Participant Name] Date of Grant: [Insert Grant Date] Performance Period: [Insert Performance Period] Performance Years: Fiscal [Year 1], Fiscal [Year 2] and Fiscal [Year 3] Target Award: [Insert Target No. of Shares of Restricted Stock Granted] Grant: [Insert Maximum No. of Shares of Restricted Stock] Vesting Date: [Insert Third Anniversary of Grant Date] Vesting Schedule: Except as otherwise provided in the Plan, the Restricted Stock Agreement or any other agreement between the Company or any of its Subsidiaries and the Participant, the Target Award shall vest on the Vesting Date based on the achievement of the performance goals set forth in this Grant Notice (the “Performance Goals”) over the Performance Period, provided the Participant has not undergone a Termination prior to the Vesting Date;provided, however, that if the Performance Goals set forth below are not achieved during the Performance Period, such Restricted Stock shall be forfeited; further, provided, that the Target Award shall vest in the following circumstances: (i) immediately prior to a Change in Control if the Restricted Stock would not otherwise be continued, converted, assumed, or replaced by the Company, a member of the Company Group or a successor entity thereto, or such other treatment as determined by the Committee; or (ii) if the Participant undergoes a Termination by the Service Recipient without Cause or by such Participant for Good Reason within the eighteen (18)‑month period immediately following a Change in Control in which the shares of Restricted Stock are continued, converted, assumed, or replaced by the Company, a member of the Company Group or a successor entity thereto. Performance Goals: 1. Adjusted EBITDA Growth Following each Performance Year, the Adjusted EBITDA payout percentage shall be determined for such Performance Year, based on the Annual Adjusted EBITDA Growth Rate achieved in such Performance Year, in accordance with the schedule set forth below (the “Annual EBITDA Payout Percentage”).Subject to the terms of the Restricted Stock Unit Agreement and the Plan, 70% of the Target Award shall vest based on the simple average of the Annual EBITDA Payout Percentages for each of the three Performance Years in the Performance Period. Annual Adjusted EBITDA Growth Rate Annual EBITDA Payout Percentage Below Threshold <4% 0% Threshold 4% 50% Target 8% 100% Maximum 12% 200% 2. Adjusted ROIC Growth Following each Performance Year, the Adjusted ROIC payout percentage shall be determined for such Performance Year, based on the Annual Adjusted ROIC Growth Rate achieved in such Performance Year, in accordance with the schedule set forth below (the “Annual ROIC Payout Percentage”).Subject to the terms of the Restricted Stock Unit Agreement and the Plan, 30% of the Target Award shall vest based on the simple average of the Annual ROIC Payout Percentages for each of the three Performance Years in the Performance Period. Annual Adjusted ROIC Growth Rate Annual ROIC Payout Percentage Below Threshold <50bps 0% Threshold +50bps 50% Target +90bps 100% Maximum +130bps 200% 2 3. Performance Between Specified Levels The payout percentage of the Target Award shall be determined using straight-line interpolation between performance levels.None of the Grant which is subject to a Performance Goal shall vest for performance below the threshold performance level. 4. Performance Below Maximum. Any shares of Restricted Stock subject to the portion of the Grant that does not become vested due to the failure of the Company to achieve the performance goals at the maximum levels of performance shall be forfeited and transferred to the Company (or its assignee or nominee). 5. Definitions a. “Adjusted EBITDA” means earnings before interest, taxes, depreciation and amortization (“EBITDA”), adjusted for (1) restructuring and tangible asset impairment charges; (2) share-based compensation expense; (3) the non-cash impact of LIFO reserve adjustments; (4) loss on extinguishment of debt; (5) pension settlements; (6) business transformation costs; (7) acquisition-related costs; (8) other gains, losses or charges as specified in the Company’s debt agreements; and (9) the EBITDA impact of each individual merger, acquisition, or Company divestiture activity in excess of $15 million of annual Adjusted EBITDA. b. “Adjusted ROIC” means net operating profit after taxes (“NOPAT”) divided by the beginning and ending year average of invested capital (“Invested Capital”).For purposes of this definition, NOPAT is calculated by subtracting depreciation and adjusted taxes (using 39% in all periods) from Adjusted EBITDA.For purposes of this definition, Invested Capital is calculated by subtracting goodwill, other intangible assets, cash, and non-interest bearing current liabilities (primarily accounts payable and accrued current liabilities) from total assets. Adjusted ROIC excludes any impact of each individual merger, acquisition, or Company divestiture activity in excess of $15 million of annual Adjusted EBITDA. c. “Annual Adjusted EBITDA Growth Rate” means the annual growth rate in Adjusted EBITDA, with the Adjusted EBITDA growth rate for each year of the Performance Period calculated by subtracting the prior year Adjusted EBITDA results from the current year Adjusted EBITDA results and dividing such amount by the prior year Adjusted EBITDA results. d. “Annual Adjusted ROIC Growth Rate” means the annual growth rate in Adjusted ROIC, with the Adjusted ROIC growth rate for each year of the Performance Period calculated by subtracting the prior year Adjusted ROIC results from the current year Adjusted ROIC results. ** * 3 THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN. US FOODS HOLDING CORP. PARTICIPANT1 By:Tiffany MonroeTitle:Chief Human Resources Officer 1 To the extent that the Company has established, either itself or through a third-party plan administrator, the ability to accept this award electronically, such acceptance shall constitute the Participant’s signature hereof. 4 RESTRICTED STOCK AGREEMENT UNDER THE
